                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS



JEFFREY J. SPERRY,


                                      Plaintiff,

               v.                                           CASE NO. 18-3119-SAC


CORIZON HEALTH, INC., et al.,


                                      Defendants.



                                           ORDER


       This matter is before the Court on Plaintiff’s Request for Entry of Default Judgment (ECF

No. 15). Plaintiff asks the Court to enter judgment against Defendant Corizon Health, Inc., because

Corizon failed to file an answer by November 19, 2018, the date Plaintiff alleges an answer was

due.

       However, Corizon’s answer to the Complaint is not yet due. The Court’s Order of October

17, 2018, directed the Kansas Department of Corrections (KDOC) to prepare and file a Martinez

report. The Order further provided that upon the filing of the report, “the AG/Defendants shall

have an additional sixty (60) days to answer or otherwise respond to the Complaint.” See ECF

No. 9 at 2. KDOC has not yet filed the Martinez report; therefore, Corizon’s answer is not yet

due.




                                                   1
       IT IS THEREFORE ORDERED that Plaintiff’s Request for Entry of Default Judgment

(ECF No. 15) is denied.

       IT IS SO ORDERED.

       Dated in Topeka, Kansas, on this 7th day of May, 2019.


                                          s/_Sam A. Crow_____
                                          SAM A. CROW
                                          U. S. Senior District Judge




                                             2
